Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoi et al. (JP H0712757 U), hereinafter ‘Hosoi’, in view of Krafthefer et al. (US 20100107737 A1), hereinafter ‘Krafthefer’, and in further view of Dai-Hua Cao (CN 203052744 U), hereinafter ‘Cao’.

With regards to Claim 11, Hosoi discloses a system for detecting a fuel leak, the system comprising: a gas turbine including an inlet section, a compressor, at least one combustor configured to burn a hydrocarbon fuel, and a turbine section (The present invention has been made in view of the above circumstances, and a fuel detection device in a gas turbine combustor capable of detecting in real time a leak of fuel [0004]; In FIG. 1, reference numeral 1 is an air intake port, 2 is a low pressure compressor, 3 is a high pressure compressor, 4 is a combustor, 5 is a compressor turbine, 6 is a fan turbine, and 7 is an exhaust duct [0007]; As is well known, as an example of a gas turbine engine, the inflow air taken in from the air intake is compressed by a low-pressure compressor… it is introduced into the combustion chamber where it is mixed with fuel and burned [0002]); a sensor positioned on a component within the at least one combustor (A can-shaped combustor 4 is used here, and the can-shaped combustor 4 includes a cylindrical combustion cylinder 10 [0008]; At the front end of the combustion cylinder 10 and upstream of the combustion fuel injection nozzle 12, a sensor 13 penetrates a wall portion of the combustion cylinder 10 and connects both electrodes 13 a and 13 b at the tip thereof to the combustion cylinder 10 [0010]).
However, Hosoi does not specifically disclose the sensor is a particulate matter sensor; and the particulate matter sensor being configured to communicate a sensor output to a controller, the controller including a computing device in electronic communication with the particulate matter sensor, wherein the computing device is configured to: monitor the sensor output from the particulate matter sensor. 
Krafthefer et al. (US 20100107737 A1) discloses a particulate matter sensor (FIG. 15 is a cross-section elevation of a gas turbine 1500 with a particulate material sensors according to an embodiment. The gas turbine 1500 includes combustor regions 1592 and a PM sensors 1510 is inserted into the cowling which contains the combustor [0054]); the particulate matter sensor being configured to communicate a sensor output to a controller, the controller including a computing device in electronic communication with the particulate matter sensor, wherein the computing device is configured to: monitor the sensor output from the particulate matter sensor (The PM sensor 200 communicates to the external world through a signal coupling terminal 224 [0031]; At 1710, the method includes using at least one of a PM sensor embodiment or a DPF embodiment, to evaluate the particulate matter content of the exhaust stream to allow inferences as to the quality of the fuel and make operating adjustments in view of the quality of the fuel being below the level used to establish the initial operating adjustments. This is referred to as "de-rating" the fuel [0063]; In an embodiment, a 12-by-12 grid is prepared for generating a pre-control lookup table for speed and injection quality for a diesel engine with at least one PM sensor [0070]; A machine-readable medium 1900 includes instructions within and instruction set 1950. The instructions, when executed by a machine such as an information-handling system or a processor, cause the machine to perform operations that include any of the system or method embodiments [0080]).
Hosoi also does not specifically disclose the sensor output comprising one of a fault state sensor output or a non-fault state sensor output; and receive the fault state sensor output from the particulate matter sensor when a fuel leak is present within the combustor.
Dai-Hua Cao (CN 203052744 U) discloses the sensor output comprising one of a fault state sensor output or a non-fault state sensor output; and receive the fault state sensor output from the sensor when a fuel leak is present (to sense the presence of a combustible gas. electric signal when gas leakage occurs and reaches certain concentration, gas sensor 3 output reaches the software setting limit, controller 5 cut off electromagnetic valve I enter into the safe mode, the display module 7 displaying the fuel leak fault code [0012]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosoi, in view of Krafthefer, and in further view of Cao, to utilize a particulate matter sensor that communicates with a controller, to monitor the output of the sensor in order to output fault indication during leak to enable safety (Cao) and evaluate the particulate matter content of the fuel during leak to make operating adjustment (Krafthefer).


With regards to Claim 1, Hosoi in view of Krafthefer, and in further view of Cao, discloses the claimed limitations as discussed in Claim 11.


Claims 2-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoi, in view of Krafthefer, in further view of Cao, and further in view of Bailey et al. (US 20180363906 A1), hereinafter ‘Bailey’.

With regards to Claim 12, Hosoi in view of Krafthefer, and in further view of Cao, discloses the claimed Invention as discussed in Claim 11.
However, Hosoi does not specifically disclose the combustor comprises an end cover defining a forward end of the combustor, a combustion liner, a liquid fuel cartridge positioned along an axial centerline of the combustor and coupled to the end cover, a plurality of fuel nozzles surrounding the liquid fuel cartridge, each fuel nozzle having a flange, a conduit, and a main body, wherein the flange is coupled to the end cover and the conduit extends between the flange and the main body, wherein a combustion chamber is defined within the combustion liner aft of the plurality of fuel nozzles. 
Bailey discloses the combustor comprises an end cover defining a forward end of the combustor (Specifically, according to one embodiment, the present disclosure is directed to a combustor head end that includes an end cover [0008]); a combustion liner (As shown in FIG. 2, the combustion can 24 includes a liner 112 that contains and conveys combustion gases 26 to the turbine. The liner 112 defines a combustion chamber within which combustion occurs [0031]); a liquid fuel cartridge positioned along an axial centerline of the combustor and coupled to the end cover (In the illustrated embodiment, the liquid fuel cartridge unit 300 is co-axial with a longitudinal axis of the combustor 24 [0040]; The liquid fuel cartridge unit 300 includes a fluid manifold hub 350 at an upstream end. The fluid manifold hub 350 is positioned upstream of the mounting flange 360, and the conduit assembly 310 extends through the mounting flange 360. The mounting flange 360 is mounted to the cold (upstream) side of the end cover 126 [0050]), a plurality of fuel nozzles surrounding the liquid fuel cartridge (In the illustrated embodiment, the liquid fuel cartridge unit 300 is co-axial with a longitudinal axis of the combustor 24. By having a centrally located liquid fuel cartridge unit 300 (as opposed to localized liquid fuel cartridges installed within each fuel nozzle 200), the surface area available for the tubes 210 is maximized [0040]), each fuel nozzle having a flange, a conduit, and a main body, wherein the flange is coupled to the end cover and the conduit extends between the flange and the main body (The fuel supply conduit 218 of each fuel nozzle 200 is in fluid communication with a respective fuel inlet 124 [0034]; The tubes 210 have inlet ends defined through corresponding openings (not shown) in the upstream plate 204. Air 18 passes through the inlet ends of the tubes 210 and, during gaseous fuel operation, mixes with fuel passing through the fuel injection holes 212 from the fuel plenum 208 [0036]; Fig.8 shows each fuel nozzle (200) has a mounting flange, wherein the flange is coupled to the end cover (126) and the conduit (218) extends between the flange and the main body (208), (added by examiner));  wherein a combustion chamber is defined within the combustion liner aft of the plurality of fuel nozzles (Fig. 2 shows a combustion chamber is defined within the combustion liner (112) aft of the plurality of fuel nozzles, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosoi, in view of Krafthefer, in further view of Cao, and further in view of Bailey, to utilize a known arrangement of the claimed components in the gas turbine’s combustor.


With regards to Claim 2, Hosoi in view of Krafthefer, in further view of Cao, and further in view of Bailey, discloses the claimed limitations as discussed in Claims 1 and 12.


With regards to Claim 13, Hosoi in view of Krafthefer, in further view of Cao, and further in view of Bailey, discloses the claimed limitations as discussed in Claims 11 and 12.
However, Hosoi does not specifically disclose the particulate matter sensor is a first particulate matter sensor in a plurality of particulate matter sensors arranged within the combustor forward of the combustion chamber. 
Bailey also discloses the combustor forward of the combustion chamber (Fig.2 shows the forward end on the combustor cap side 128 of combustion chamber defined by the combustor line 112, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosoi, in view of Krafthefer, in further view of Cao, and further in view of Bailey, to utilize a plurality of particulate matter sensor at multiple locations of the combustor to localize fuel leak within the combustor for early detection of specific component failure, in order to prevent catastrophic damage of the entire combustor assembly.


With regards to Claim 3, Hosoi in view of Krafthefer, in further view of Cao, and further in view of Bailey, discloses the claimed limitations as discussed in Claims 2 and 13.


With regards to Claim 14, Hosoi in view of Krafthefer, in further view of Cao, and further in view of Bailey, discloses the claimed limitations as discussed in Claims 11 and 12.
However, Hosoi does not specifically disclose the computing device is further configured to determine a fuel leak region within the combustor based on a location of the first particulate matter sensor within the combustor. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosoi, in view of Krafthefer, in further view of Cao, and further in view of Bailey, to configure the computing device (i.e. processor/controller) to localize fuel leak region based on sensor location within the combustor for early detection of specific component failure, in order to prevent catastrophic damage of the entire combustor assembly.


With regards to Claim 4, Hosoi in view of Krafthefer, in further view of Cao, and further in view of Bailey, discloses the claimed limitations as discussed in Claims 3 and 14.


With regards to Claim 15, Hosoi in view of Krafthefer, in further view of Cao, and further in view of Bailey, discloses the claimed limitations as discussed in Claims 11 and 12.
However, Hosoi does not specifically disclose the particulate matter sensor is positioned on the liquid fuel cartridge forward of the combustion chamber. 
Bailey also discloses liquid fuel cartridge forward of the combustion chamber (Fig.2 shows liquid fuel cartridge (300) forward of the combustion chamber, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosoi, in view of Krafthefer, in further view of Cao, and further in view of Bailey, to utilize a plurality of particulate matter sensor at multiple locations of the combustor to localize fuel leak within the combustor for early detection of specific component failure, in order to prevent catastrophic damage of the entire combustor assembly.


With regards to Claim 5, Hosoi in view of Krafthefer, in further view of Cao, and further in view of Bailey, discloses the claimed limitations as discussed in Claims 2 and 15.


With regards to Claim 16, Hosoi in view of Krafthefer, in further view of Cao, and further in view of Bailey, discloses the claimed limitations as discussed in Claims 11 and 12.
However, Hosoi does not specifically disclose the particulate matter sensor is positioned on at least one fuel nozzle of the plurality of fuel nozzles forward of the combustion chamber. 
Bailey also discloses plurality of fuel nozzles forward of the combustion chamber (Fig.2 shows plurality of fuel nozzles (200) forward of the combustion chamber, added by examiner).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosoi, in view of Krafthefer, in further view of Cao, and further in view of Bailey, to utilize a plurality of particulate matter sensor at multiple locations of the combustor to localize fuel leak within the combustor for early detection of specific component failure, in order to prevent catastrophic damage of the entire combustor assembly.


With regards to Claim 6, Hosoi in view of Krafthefer, in further view of Cao, and further in view of Bailey, discloses the claimed limitations as discussed in Claims 2 and 16.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoi, in view of Krafthefer, in further view of Cao, and further in view of William Wilkinson (US 3665787 A), hereinafter ‘Wilkinson’.
Hosoi in view of Krafthefer, and in further view of Cao, discloses the claimed limitations as discussed in Claim 1.
However, Hosoi does not specifically disclose adjusting a fuel flow to one or more fuel nozzles in response to receiving the fault state sensor output with the controller. 
Wilkinson discloses adjusting fuel flow with the controller (Controller 72 adjusts the fuel supply 14 to maintain optimum fuel/air ratio, col.5, Lines 5-10).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosoi, in view of Krafthefer, in further view of Cao, and further in view of Wilkinson, to adjust fuel flow to one or more fuel nozzles during leakage fault to optimize air/fuel ratio (Wilkinson) or to make operational adjustment such as derating (Krafthefer).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoi, in view of Krafthefer, in further view of Cao, and further in view of Ellis et al. (US 20160207639 A1), hereinafter ‘Ellis’.
Hosoi, in view of Krafthefer, and in further view of Cao, discloses the claimed invention as discussed in Claims 1 and 11.
However, Hosoi does not specifically disclose scheduling maintenance for the combustor in response to receiving the fault state sensor output. 
Ellis discloses scheduling maintenance in response to receiving the fault (This is made possible by the ability of the engine health management system to identify incipient faults, and forward these faults to the system, thereby providing advanced notice of a maintenance requirement [0008]; Consequently, a maintenance plan can be made in advance, and engines can be for maintenance in an efficient manner [0009]; In any of the above described embodiments, the operational data is processed so as to allow planning and scheduling of required maintenance events in a manner to be described below [0036]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosoi, in view of Krafthefer, in further view of Cao, and further in view of Ellis, to schedule maintenance for the combustor in response to receiving the fault state sensor output for early prevention of catastrophic damage to the combustor components and to optimize the availability of maintenance resources (Ellis, [0027]).


Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoi, in view of Krafthefer, in further view of Cao, and further in view of Nelson et al. (US 8928338 B2), hereinafter ‘Nelson’.

With regards to Claim 17, Hosoi in view of Krafthefer, and in further view of Cao, discloses the claimed invention as discussed in Claim 11.
However, Hosoi does not specifically disclose the particulate matter sensor comprises a first electrode spaced apart from a second electrode. 
Nelson discloses particulate matter sensor comprises a first electrode spaced apart from a second electrode (A known method of sensing soot uses a particulate matter sensor having two electrodes that are spaced from one another, col.1, Lines 20-23; The first electrode 42 and second electrode 44 are preferably shaped in the form of interdigitized fingers with a small gap therebetween. In operation, particulate matter that is deposited on the sensing element so as to bridge the gap between the electrodes 42, 44 can be detected because the particulate matter forms a resistive path bridging the normally open circuit between the electrodes 42, 44, col.3, Lines 12-20).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosoi, in view of Krafthefer, in further view of Cao, and further in view of Nelson, to utilize a particulate matter sensor comprising two spaced apart electrodes as known in the art.


With regards to Claim 7, Hosoi in view of Krafthefer, in further view of Cao, and further in view of Nelson, discloses the claimed limitations as discussed in Claims 1 and 17.


With regards to Claim 18, Hosoi in view of Krafthefer, and in further view of Cao, discloses the claimed limitations as discussed in Claim 11 and 17.
However, Hosoi does not specifically disclose the fault state occurs when soot from incomplete burning of hydrocarbon fuel is deposited on the particulate matter sensor such that the soot bridges the gap between the first electrode and the second electrode.
Nelson discloses soot from incomplete burning of hydrocarbon fuel is deposited on the particulate matter sensor such that the soot bridges the gap between the first electrode and the second electrode (A known method of sensing soot uses a particulate matter sensor having two electrodes that are spaced from one another. In the absence of soot, there is very low electrical conductivity between the electrodes. As soot accumulates on the surface of the sensor, soot particles act to bridge the gap between the electrodes, col.1, Lines 20-27).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hosoi, in view of Krafthefer, in further view of Cao, and further in view of Nelson, to utilize a particulate matter sensor where soot from incomplete burning of hydrocarbon fuel bridges the gap between the first electrode and the second electrode as known in the art.


With regards to Claim 8, Hosoi in view of Krafthefer, in further view of Cao, and further in view of Nelson, discloses the claimed limitations as discussed in Claims 7 and 18.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rajendra Agarwal (US 20150068209 A1) discloses sensors disposed at multiple location of turbine engine to measure multiple variables for various control processes.
Chang et al. (US 20170241936 A1) discloses determination of leakage location by a central computer to avoid unnecessary resource utilization.
Cioncolini et al. (US 20180156457 A1) discloses gas turbine fuel nozzle with integrated flame ionization sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863